DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This communication is in response to the amendment received on 08/31/2021. Claims 1, 4, 16 ad 18 remain pending.
The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims has been withdrawn in light of the amendments.

	The claims have been amended to recite:
Claim 1 has been amended now to recite a computer-implemented method for managing utilization of hospital resources in a hospital network with a plurality of intensive care units, the plurality of intensive care units including, at least, a first intensive care unit and a second intensive care unit, the method comprising:
determining, using one or more processors, a first quality of service parameter associated with deferral probability of internal emergency patients for the hospital network and a second quality of service parameter associated with mean number of overbeds of elective patients for the hospital network based on exponential decomposition method with moment matching; 
determining, using the one or more processors, a third quality of service parameter associated with a blocking probability of external emergency patients for the hospital network based on information exchange surrogate approximation method; 
determining, using the one or more processors, a first threshold value and a second threshold value based on the first, second, and third quality of service parameters; 
receiving, at one or more processors, information related to number of vacant beds in the first intensive care unit and information related to number of vacant beds in the second intensive care unit; 
comparing, using the one or more processors, the number of vacant beds in the first intensive care unit with the first threshold value and the second threshold value; 
comparing, using the one or more processors, the number of vacant beds in the second intensive care unit with the first threshold value and the second threshold value; 
classifying, using the one or more processors, types of patients that can be admitted into the first intensive care unit, wherein external emergency patients can be admitted to the first intensive care unit when the number of vacant beds in the first intensive care unit is above the first threshold, wherein internal emergency patients can be admitted to the first intensive care unit when the number of vacant beds in the first intensive care unit is at least one, and wherein elective patients can be admitted to the first intensive care unit when the number of vacant beds is above the second threshold value; 
classifying, using the one or more processors, types of patients that can be admitted into the second intensive care unit, wherein external emergency patients can be admitted to the second intensive care unit when the number of vacant beds in the second intensive care unit is above the first threshold, wherein internal emergency patients can be admitted to the second intensive care unit when the number of vacant beds in the second intensive care unit is at least one, and wherein elective patients can be admitted to the second intensive care unit when the number of vacant beds is above the second threshold value; 
displaying to a user, using a display operably connected with the one or more processors, classes of patients that can be admitted at each intensive care unit in the plurality of intensive care units; 
admitting an incoming patient to one of the plurality of intensive care units; 
receiving input from the user including information regarding which of the plurality of intensive care units the incoming patient is admitted to; and 
updating, using the one or more processors, the information related to the number of vacant beds in the first intensive care unit and information related to the number of vacantApplication No.: 15/859,876 beds in the second intensive care unit based on the information regarding the incoming patient.

Claim 4 has been amended now to recite the computer-implemented method of claim 1, wherein admission of external emergency patients to the intensive care units in the hospital network is based on an overflow control method.

Claim 16 has been amended now to recite a system for managing admission of a patient into one of a plurality of intensive care units in a hospital network, the plurality of intensive care units including, at least, a first intensive care unit and a second intensive care unit, the system comprising:
one or more processors arranged to:
determine a first quality of service parameter associated with deferral probability of internal emergency patients for the hospital network and a second quality of service parameter associated with mean number of overbeds of elective patients for the hospital network based on exponential decomposition method with moment matching; 
determine a third quality of service parameter associated with a blocking probability of external emergency patients for the hospital network based on information exchange surrogate approximation method; 
Application No.: 15/859,876determine a first threshold value and a second threshold value based on the first, second, and third quality of service parameters; 
receive information related to number of vacant beds in the first intensive care unit and information related to number of vacant beds in the second intensive care unit; 
compare the number of vacant beds in the first intensive care unit with the first threshold value and the second threshold value; 
compare the number of vacant beds in the second intensive care unit with the first threshold value and the second threshold value; 
classify types of patients that can be admitted into the first intensive care unit, wherein external emergency patients can be admitted to the first intensive care unit when the number of vacant beds in the first intensive care unit is above the first threshold, wherein internal emergency patients can be admitted to the first intensive care unit when the number of vacant beds in the first intensive care unit is at least one, and wherein elective patients can be admitted to the first intensive care unit when the number of vacant beds is above the second threshold value; 
classify types of patients that can be admitted into the second intensive care unit, wherein external emergency patients can be admitted to the second intensive care unit when the number of vacant beds in the second intensive care unit is above the first threshold, wherein internal emergency patients can be admitted to the second intensive care unit when the number of vacant beds in the second intensive care unit is at least one, and wherein elective patients can be admitted to the second intensive care unit when the number of vacant beds is above the second threshold value; 
receive input from the user including information regarding which of the plurality of intensive care units an incoming patient is admitted to; and 
update the information related to the number of vacant beds in the first intensive care unit and information related to the number of vacant beds in the second intensive care unit based on the information regarding the incoming patient; and 
a display operably connected with the one or more processors and arranged to display classes of patients that can be admitted at each intensive care unit in the plurality of intensive care units.

Newly added claim 18 recites the computer-implemented method of claim 1, further comprising: classifying, using the one or more processors, types of patients that can be admitted into another one of the intensive care units, wherein external emergency patients can be admitted to said intensive care unit when the number of vacant beds in said intensive care unit is above the first threshold, wherein internal emergency patients can be admitted to said intensive care unit when the number of vacant beds in said intensive care unit is at least one, and wherein elective patients can be admitted to said intensive care unit when the number of vacant beds is above the second threshold value.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4, 16 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:
Claims 1, 4 and 18 are drawn to a method, which is within the four statutory categories (i.e. process). Claim 16 is drawn to a system, which is within the four statutory categories (i.e. machine). 
Step 2A, Prong 1:
Claims 1 and 16 recite:
determining  a first quality of service parameter associated with deferral probability of internal emergency patients for the hospital network and a second quality of service parameter associated with mean number of overbeds of elective patients for the hospital network based on exponential decomposition method with moment matching; 
determining a third quality of service parameter associated with a blocking probability of external emergency patients for the hospital network based on information exchange surrogate approximation method; 
determining a first threshold value and a second threshold value based on the first, second, and third quality of service parameters; 
receiving information related to number of vacant beds in the first intensive care unit and information related to number of vacant beds in the second intensive care unit; 
comparing the number of vacant beds in the first intensive care unit with the first threshold value and the second threshold value; 
comparing the number of vacant beds in the second intensive care unit with the first threshold value and the second threshold value; 
classifying types of patients that can be admitted into the first intensive care unit, wherein external emergency patients can be admitted to the first intensive care unit when the number of vacant beds in the first intensive care unit is above the first threshold, wherein internal emergency patients can be admitted to the first intensive care unit when the number of vacant beds in the first intensive care unit is at least one, and wherein elective patients can be admitted to the first intensive care unit when the number of vacant beds is above the second threshold value; 
classifying types of patients that can be admitted into the second intensive care unit, wherein external emergency patients can be admitted to the second intensive care unit when the number of vacant beds in the second intensive care unit is above the first threshold, wherein internal emergency patients can be admitted to the second intensive care unit when the number of vacant beds in the second intensive care unit is at least one, and wherein elective patients can be admitted to the second intensive care unit when the number of vacant beds is above the second threshold value; 
receiving input from the user including information regarding which of the plurality of intensive care units the incoming patient is admitted to; and 
updating the information related to the number of vacant beds in the first intensive care unit and information related to the number of vacantApplication No.: 15/859,876 beds in the second intensive care unit based on the information regarding the incoming patient.”
These limitations correspond to certain methods of human activities. This is a method of managing interactions between people, such as a user classifies the patients and makes the determinations of which patients would be admitted or not admitted to the first and the second ICU units based on the vacant beds and rules/instructions on vacant beds vs. thresholds for the hospital units (for instance exponential decomposition method with moment watching). The mere nominal recitation of a generic one or more processors and generic hospital network do not take the claim out of the methods of organizing human interactions grouping.
Claims also recite “admitting an incoming patient to one of the plurality of intensive care units”. This limitation is, as drafted, covers certain methods of organizing human activities as well. Similar to the claims 1 and 16, these claim limitations correspond to the user following rules/instructions to admitting patients to the intensive care units. 
Dependent claims also correspond to certain method of organizing human activities, such as claim 4 has been amended now to recite “wherein admission of external emergency patients to the intensive care units in the hospital network is based on an overflow control method.”. This limitation also directed to organizing a human activity, without adding significantly more.  And claim 18 recites “classifying types of patients that can be admitted into another one of the intensive care units, wherein 
Accordingly, the claims recite an abstract idea.
Step 2A, Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claims recite using one or more processors to determining the parameters, the threshold values, comparing the number of vacant beds with the thresholds, classifying types of patients that can be admitted to each first and second intensive care units and updating the information. The processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining parameter information based on certain calculations and classifying and updating data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Claims also recite other additional limitations beyond abstract idea, these limitations, including functions such as receiving/displaying data are insignificant extra-solution activities (see MPEP 2106.05 (g)), which does not provide a practical application for the abstract idea.


Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform classifying and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. The processor described in the current specification as a generic processor (The processing unit 802 is a processor such as a CPU, an MCU, etc. –current specification, page 35, section-Hardware). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Therefore, Claims 1, 4, 16 and 18 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Response to Arguments
Applicant's arguments filed 08/31/2021 have been fully considered. 
The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims has been withdrawn in light of the amendments.
Applicant argues that the current claims recite an improvement to the technical field of ICU resource management tool that enables efficient management of patients’ admission and optimal utilization of hospital ICU. In response, Examiner submits that claim limitations are directed to classifying patients into intensive care units using an exponential decomposition method with moment matching, which is a statistical model. The current specification recites “Moment matching has been proposed for reducing errors caused by the Poisson assumption. This approach was used effectively by Litvak for performance evaluation of their ICU network model under the virtual ICU policy. In the present embodiment, the method uses moment matching to provide conservative QoS estimates for the two 
Applicant argues that the recited claims are not directed to “certain methods of organizing human activities”, since the claims do not recite either one of social activities, teaching or following rules/instructions. In response, Examiner submits that determining parameters using statistical methods (such as exponential decomposition method with moment matching) is basically the user applying the certain algorithms (rules/regulations) to obtain certain results, and using these results, the user can make determinations on classifying the patients into different ICU units.  Therefore, the claim steps corresponds to organizing human activities.
Applicant argues that the current claims are not directed to a mental process. In response, Examiner submits that the current claims are rejected based on the claim limitations being directed to certain methods of organizing human activities. That is, the current claims recite the steps of determining parameter using a specific model, comparing vacant bed numbers with some threshold values, classifying patients into ICU units, admitting patients and updating the information in the system. 
Therefore, the arguments are not persuasive and claims are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295. The examiner can normally be reached 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILEK B COBANOGLU/               Primary Examiner, Art Unit 3626